Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed April 30th, 2021. By the amendment claims 1-2, 4-5, 7-10, 12-14, 16, 18 and 20-21 are pending with claims 1-2, 4-5, 7-8, 10, 12-14, 16, 18 being amended, claim 21 being added and claims 3, 5, 11, 15, 17, and 19 being canceled. 

Unless otherwise specified, the amendments overcome all objections and U.S.C. 112 rejections as presented in the Office action dated December 30th, 2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on December 11, 2018. It is noted, however, that applicant has not filed a certified copy of the IN201821046814 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term "about" in claim 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term were removed. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-10, 12, 14, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 20040211710), hereafter Hanson, further in view of Taub (US 4010698).

	With regards to claim 1, Hanson discloses a sequencer device, communicatively coupled to a system (sorting computer 110) configured for arranging a plurality of shipments in order of delivery (Abstract), the sequencer device comprising: a plurality of frames (112a,112b), wherein each of the plurality of frames is positioned horizontally (Fig. 1), wherein the plurality of frames are stacked about a first axis, wherein each frame of the plurality of frames is separated by a first vertical distance along the first axis (P0026, L10-13), wherein each of the plurality of frames comprises a plurality of carrier plates (releasable bottoms 114b of holders 114); wherein the sequencer device receives sequence for sequencing the plurality of shipments from the system (P0025), wherein the sequencer device enables physical sequencing of the plurality of shipments (Abstract), and a plurality of sensors (flat thickness measurement 106, OCR scanner 108), wherein each of the plurality of sensors is selected from a group, wherein the group comprises infrared sensors, optical sensors , ultrasonic sensors and tilt sensors, wherein the 
	 
Hanson does not disclose a plurality of support columns, wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames, wherein the plurality of support columns provide mechanical support to each of the plurality of frames, wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames,
	However, Taub discloses a plurality of support columns (poles 15, 16, 17), wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns provide mechanical support to each of the plurality of frames (Col. 1, L17-12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the frames as disclosed by Hanson with the supports as disclosed by Taub, to more efficiently use the available floor space in the processing facility.
Hanson does not disclose wherein each of the plurality of frames have equal diameter. 
However, Taub discloses wherein each of the plurality of frames have equal diameter (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the frames of Hanson have an equal diameter as disclosed by Taub to help regulate the weight distribution on the device when loaded with shipments. 

	With regards to claim 2, Hanson and Taub disclose all the elements of claim 1 as outlined above. Hanson further discloses at least one scanner (108), wherein the at least one scanner scans the plurality of shipments to retrieve a first set of data associated with each of the plurality of shipments (P0024, L5-7), wherein the first set of data comprises delivery address data of shipment, preferences of user associated with shipment, and instructions for handling shipment (P0024, L6-8).

With regards to claim 4-5, Hanson and Taub disclose all the elements of claim 1 as outlined above. Hanson further discloses wherein each of the plurality of frames comprises one or more hollow carrier plates (holders 114), wherein the one or more hollow carrier plates facilitates in loading the plurality of shipments on to the plurality of carrier plates, wherein the one or more hollow carrier plates enables a loading mechanism (feeder 102) to place each of the plurality of shipments in a carrier plate of the plurality of carrier plates, wherein each of the plurality of carrier plates is designed to accommodate each of the plurality of shipments (P0036, L1-3).

With regards to claim 7, Hanson and Taub disclose all the elements of claim 1 as outlined above. Hanson further discloses wherein each of the plurality of frames comprises a circular cavity centered at the a first geometrical center, wherein the first axis is passing through the first geometrical center of the plurality of frames (Fig. 1).
Hanson and Taub do not directly disclose wherein the first vertical distance along the first axis is optimized for ensuring safe handling of each of the plurality of shipments. However, it is considered to be within the skill of a person having ordinary skill in the art before the effective filing date of the invention to perform routine optimization (MPEP 2144.05.II). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform this optimization in order to size the device properly to leave space for the loading mechanism to fit between the frames.

	With regards to claim 8, Hanson discloses a sequencer device, communicatively coupled to a system (sorting computer 110) configured for arranging a plurality of shipments in order of delivery (Abstract), the sequencer device comprising: a plurality of frames (112a,112b), wherein each of the plurality of frames is positioned horizontally (Fig. 1), wherein the plurality of frames are stacked about a first axis, wherein each frame of the plurality of frames is separated by a first vertical distance along the first axis (P0026, L10-13), wherein each of the plurality of frames comprises a plurality of carrier plates 
	
Hanson does not directly disclose a plurality of rotation modules, wherein one or more of the plurality of rotation modules is associated with each of the plurality of frames, wherein each of the plurality of rotation modules enables corresponding frame of the plurality of frames to rotate about the first axis. However, Hanson discloses that the frame (112a) moves (P0025) which, implies the existence of a rotation module.

Hanson does not disclose a plurality of support columns, wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames, wherein the plurality of support columns provide mechanical support to each of the plurality of frames, wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames,
	However, Taub discloses a plurality of support columns (poles 15, 16, 17), wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns provide mechanical support to each of the plurality of frames (Col. 1, L17-12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the frames as disclosed by Hanson with the supports as disclosed by Taub, to more efficiently use the available floor space in the processing facility.

However, Taub discloses wherein each of the plurality of frames have equal diameter (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the frames of Hanson have an equal diameter as disclosed by Taub to help regulate the weight distribution on the device when loaded with shipments.

With regards to claim 9, Hanson and Taub disclose all the elements of claim 8 as described above. Hanson further discloses a communication module, wherein the communication module communicatively couples the sequencer device with the system (P0035, L11-14).

With regards to claim 10, Hanson and Taub disclose all the elements of claim 9 as described above. Hanson further discloses wherein each of the plurality of carrier plates is affixed with corresponding frame of the plurality of frames with facilitation of an inclination mechanism (hinge 114a), wherein the inclination mechanism facilitates the plurality of carrier plates to incline at a pre-defined angle.

With regards to claim 12, Hanson and Taub disclose all the elements of claim 8 as described above. Hanson does not directly disclose a power module, wherein the power module provides electrical power for enabling operations of the sequencer device. However, this feature is implied by the overall function of the device.

With regards to claim 14, Hanson discloses a sequencer device, communicatively coupled to a system (sorting computer 110) configured for arranging a plurality of shipments in order of delivery (Abstract), the sequencer device comprising: a plurality of frames (112a,112b), wherein each of the plurality of frames is positioned horizontally (Fig. 1), wherein the plurality of frames are stacked about a first axis, wherein each frame of the plurality of frames is separated by a first vertical distance along the 
	
Hanson does not directly disclose a plurality of rotation modules, wherein one or more of the plurality of rotation modules is associated with each of the plurality of frames, wherein each of the plurality of rotation modules enables corresponding frame of the plurality of frames to rotate about the first axis. However, Hanson discloses that the frame (112a) moves (P0025) which, implies the existence of a rotation module. 
Hanson does not disclose a plurality of support columns, wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames, wherein the plurality of support columns provide mechanical support to each of the plurality of frames, wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames,
However, Taub discloses a plurality of support columns (poles 15, 16, 17), wherein each of the plurality of support columns is arranged vertically around periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns is arranged equidistant from one another around the periphery of the plurality of frames (Fig. 1), wherein the plurality of support columns provide mechanical support to each of the plurality of frames (Col. 1, L17-12). It would have been obvious to a person having ordinary 
Hanson does not disclose wherein each of the plurality of frames have equal diameter. 
However, Taub discloses wherein each of the plurality of frames have equal diameter (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the frames of Hanson have an equal diameter as disclosed by Taub to help regulate the weight distribution on the device when loaded with shipments.

With regards to claim 18 and 20, Hanson and Taub disclose all the elements of claim 14 as outlined above. Hanson further discloses wherein the unloading mechanism is one of a plurality of unloading motors (actuator 115 can be a solenoid, P0033, L12-13), wherein the plurality of unloading motors are installed on one or more of the plurality of support columns, wherein each of the plurality of frames is coupled to one or more of the plurality of unloading motors, wherein each of the plurality of unloading motors inclines the plurality of carrier plates of corresponding frame of the plurality of frames (P0033, L4-9).

With regards to claim 21, Hanson and Taub disclose all the elements of claim 14 as outlined above. Hanson further discloses wherein the system assigns a unique identification number to each of the plurality of carrier plates (P0035, L11-14), wherein the system stores the position of each of the plurality of shipments with respect to the corresponding plate of the plurality of plates, wherein the system stores the position of each shipment of the plurality of shipments and the unique identification number of corresponding carrier plate of the plurality of carrier plates (P0043), wherein the system stores the first set of data against the unique identification number of corresponding carrier plate of the plurality of carrier plates (P0024, L15-17).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Taub as applied to claim 8 above, and further in view of King (US 20180168346).

With regards to claim 13, Hanson and Taub disclose all the elements of claim 8 as outlined above. Hanson and Taub do not disclose one or more mesh structures, wherein the one or more mesh structures ensure damage-free sequencing of the plurality of shipments, wherein the one or more mesh structure supports the plurality of shipments during loading to avoid damage.
However, King discloses netting used to separate shelves in a distribution center (P002; Fig. 2). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the netting as disclosed by King to the carrier plates as disclosed by Hanson to keep the packages separate while preventing damage to the packages, due to the elasticity of the netting.  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Taub as applied to claim 14 above, and further in view of Porat et al (US 20190300303), hereafter Porat.

With regards to claim 16, Hanson and Taub disclose all the elements of claim 14 as outlined above. Hanson further discloses wherein each of the plurality of carrier plates comprising comprises an unloading actuator of the plurality of unloading actuators (115), wherein each of the plurality of unloading actuators inclines the corresponding carrier plate of the plurality of carrier plates the unloading mechanism inclines the plurality of carrier plates at a first pre-defined angle (P0033, L4-9), Hanson and Taub do not disclose wherein the first pre-defined angle lies in a range of 30 degrees to 90 degrees. 
However Porat discloses tilting a tray at an angle so that the packages slide off of the tray (P0055, L14-18). Although Porat does not disclose the specific angle ranges, tilting of carrier plates, or trays to unload them off of a device is known in the art. Therefore unless the claimed range can be shown to be . 

Response to Arguments
Applicant's arguments filed April 30th, 2021 have been fully considered but they are not persuasive and are moot in part because of new grounds of rejection. 

The applicant argued that the amendments to independent claims 1, 8, and 14 introduce an equidistant arrangement of support columns and plurality of sensors not taught by Hanson and Neuhoff. Hanson teaches a plurality of sensors as outlined above and the support columns have new grounds of rejection. 

With regards to claim amended claim 2, the applicant argued that there no teaching of the type of data that is gathered by the scanner. However, this feature is present in Hanson as outlined above.

With regards to amended claims 4-5 the applicant argues that Hanson and Neuhoff do not teach multiple carrier plates. However, as outlined above Hanson teaches multiple holders or cartridges.  
	
With regards to amended claim 7, the applicant argues that Hanson and Neuhoff do not teach or suggest the optimization of the first axis. However, as outlined above optimization is considered to be within the skill of a person with ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655